IN THE UNITED STATES COURT OF APPEALS
        FOR THE FIFTH CIRCUIT



           Summary Calendar
             No. 99-51113
      USDC No. DR-99-CR-386-ALL



      UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

               versus

     JAVIER DAVID REYES-AGUILAR,

                          Defendant-Appellant;


        ____________________

          Consolidated with
             No. 99-51140
      USDC No. DR-99-CR-314-ALL
        _____________________


      UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

               versus

     FERNANDO RINCON-VILLARREAL,

                          Defendant- Appellant;


        ____________________

          Consolidated with
             No. 00-50093
     USDC No. EP-99-CR-1289-ALL
        _____________________


      UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

               versus
          No. 99-51113
c/w Nos. 99-51140 & 00-50093 &
 00-50137 & 00-50138 & 00-50081
               -2-


   LORENZO ALONZO-GONZALEZ,

                       Defendant-Appellant;

     ____________________

       Consolidated with
          No. 00-50137
  USDC No. EP-99-CR-1193-ALL
     _____________________


   UNITED STATES OF AMERICA,

                       Plaintiff-Appellee,

            versus

PEDRO FLORES-LOPEZ, also known
        as Pedro Lopez,

                       Defendant-Appellant;


     ____________________

       Consolidated with
          No. 00-50138
 USDC No. EP-99-CR-1193-ALL-DB
     _____________________


   UNITED STATES OF AMERICA,

                       Plaintiff-Appellee,

            versus

   ARMANDO HERNANDEZ-RAMOS,

                       Defendant-Appellant;


     ____________________

       Consolidated with
          No. 00-50081
   USDC No. SA-99-CR-358-ALL
     _____________________
                               No. 99-51113
                     c/w Nos. 99-51140 & 00-50093 &
                      00-50137 & 00-50138 & 00-50081
                                    -3-

                        UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                     versus

              PEDRO SANTOS-GONZALEZ, also known as Arnulfo
               Rodriguez, also known as Arnulfo Rodriguez-
                  Gonzalez, also known as Pedro Santos,

                                                    Defendant-Appellant.



                       - - - - - - - - - -
          Appeals from the United States District Court
                for the Western District of Texas
                       - - - - - - - - - -
                         October 18, 2000
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     In these consolidated appeals, appellants argue that the

district court violated FED. R. CRIM. P. 32(c)(3)(A) by failing to

verify   at    sentencing   whether    the    appellants       had    read   their

respective presentence reports and discussed them with counsel.

Appellants contend that this failure is not subject to harmless-

error analysis but requires that their sentences be vacated and

remanded    for    resentencing.      They    assert    that     no    showing   of

prejudice     is   necessary   and   have     not    attempted    to    establish

prejudice or argue that they did not review the presentence reports

or discuss them with counsel.

     The Government argues that the sentencing transcripts show

that all of the parties were familiar with the presentence reports

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-51113
                   c/w Nos. 99-51140 & 00-50093 &
                    00-50137 & 00-50138 & 00-50081
                                  -4-

and that no party had further information regarding the reports

that they wanted to proffer to the district court.         The Government

asserts, in the alternative, that any Rule 32 error was harmless.

      Because appellants did not raise the issue of noncompliance

with Rule 32(c)(3)(A) in the district court, we review this issue

only for plain error.        See United States v. Vasquez, 216 F.3d 456,

458-59 (5th Cir. 2000).       Under FED. R. CRIM. P. 52(b), this court may

correct forfeited errors only when an appellant shows the following

factors: (1) there is an error, (2) that is clear or obvious, and

(3)   that   affects   his    substantial   rights.    United   States   v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc) (citing

United States v. Olano, 507 U.S. 725, 731-37 (1993)).           “[I]n most

cases the affecting of substantial rights requires that the error

be prejudicial; it must affect the outcome of the proceeding.”

Calverley, 37 F.3d at 164.

      None of the appellants allege that they did not read the

presentence report or discuss it with counsel, nor do they allege

prejudice.     Therefore, they have not established plain error, and

the convictions and sentences are AFFIRMED.

      Appellants also argue that under Apprendi v New Jersey, 120 S.

Ct. 2348 (2000), the district court should not have imposed a

sentence greater than two years based on prior aggravated felonies

under 8 U.S.C. §1326.          However, this court is bound to follow

United States v Almendarez-Torres, 523 U.S. 224 (1998), which

clearly rejected that argument.         See Agostini v Felton, 521 U.S.
                           No. 99-51113
                 c/w Nos. 99-51140 & 00-50093 &
                  00-50137 & 00-50138 & 00-50081
                                -5-

203, 237 (1997). Therefore, appellants’ argument is without merit,

and the conviction and sentences are AFFIRMED.

     AFFIRMED.